Citation Nr: 1531436	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disability, other than the service-connected onychomycosis.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an enlarged prostate.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for headaches.

8.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected depressive disorder with chronic pain disorder and chronic sleep disturbance, July 1, 2008, to June 29, 2010, and in excess of 50 percent from June 29, 2010, to February 6, 2012.

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected onychomycosis of both hands. 

10.  Entitlement to total disability based on individual unemployability (TDIU) prior to February 6, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to March 1982, September 2002 to August 2003, and August 2006 to June 2008.  He also had more than 23 years of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, January 2009, and July 2009 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.
In August 2011, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in January 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appeal for TDIU is inferred with the claims for increased ratings and the assertion of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for bilateral hearing loss, headaches, and a skin disability; and an increased disability rating for onychomycosis, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran reported experiencing tinnitus in service and continuously since that time.

2.  The Veteran was diagnosed with prostate hypertrophy during the claims period and also while he was still on active duty.

3.  The Veteran was diagnosed with hypertension, manifesting to a degree of ten percent, within one year of active service.

4.  Despite complaints of pain, the preponderance of the evidence does not show a current back disability.

5.  From July 1, 2008, to June 29, 2010, the Veteran's depression caused occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total impairment.

6.  From June 29, 2010 to February 6, 2012, the evidence shows that the Veteran's depression symptoms caused deficiencies in most areas but not total impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for an enlarged prostate have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for an initial 50 percent disability rating from July 1, 2008, to June 29, 2010, for service-connected depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).

6.  The criteria for a 70 percent rating from June 29, 2010, to February 6, 2012, for service-connected depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July and December 2008 prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA.  The letters explained how ratings and effective dates are assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  Records from the Social Security Administration were also reviewed.  The claims file contains some service treatment records but does not appear to have the complete record.  VA made multiple requests for additional service treatment records in July 2008, August 2008, and January 2012.  After the first request, the RO received the service documents of record.  The second and third responses state that the Veteran's service treatment records could not be located.  VA made a formal finding that the records were unavailable in August 2012.  The Veteran was notified in the December 2008 rating decision and again in a July 2012 letter that his remaining service treatment records could not be located.  He did not supply any records after notification.  Furthermore, the claim for a back disability is denied herein for lack of a current diagnosed disability.  Service treatment records would not assist in showing that the Veteran has a current disability.  If service treatment records are located in the future, the Veteran may reopen his claim on that basis.  See 38 C.F.R. § 3.156(c).  

VA provided examinations and opinions for the Veteran's back and depression in June 2010, February 2012, February 2013, March 2013, and May 2013.  The Veteran asserted that the June 2010 VA examination was not adequate and that the examiner did not listen to him.  The June 2010 examiner, like the other examiners, provided details of current symptoms, discussed the relevant history, and addressed the rating criteria.  As such, the Board finds the June 2010 VA examination adequate for this decision.  

Following the Board's remand directives, the agency of original jurisdiction afforded the Veteran VA examinations of his back and depression.  In so doing, the agency of original jurisdiction substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his family, and friends are competent to report symptoms and experiences observable by their senses.  As such, lay reports are competent evidence to diagnose tinnitus but not to diagnose a back disability as this requires specialized medical training and testing to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds them credible as their statements are detailed and consistent.


Tinnitus

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran currently has tinnitus.  During the May 2012 VA examination and treatment, the Veteran reported experiencing recurrent tinnitus.  He also reported ringing and buzzing in his ears in statements to VA and the Board hearing.  Because the Veteran is competent to identify tinnitus, his credible reports are sufficient evidence of a current disability.  See Jandreau, 492 F.3d at 1377; see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).    

The evidence also shows in-service onset of tinnitus.  In VA treatment, the Veteran reported a fall in April 2008 when he hit his head.  He cited that injury as the onset of tinnitus during the Board hearing.  Service treatment records from April and May 2008 note a fall off a truck, although they do not discuss a head injury.  Again, the Veteran is competent, and the Board finds him credible, to diagnose the onset of tinnitus in service.  See Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374 (2003).

Finally, the evidence shows a nexus between current tinnitus and tinnitus in service.  In the Board hearing and VA treatment, the Veteran reported experiencing tinnitus off and on since service.  Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.  The May 2012 VA examiner could not provide an opinion on any relationship between tinnitus and service, because accurate audiometric readings were not of record.  Regardless, a causal relationship is established by the lay evidence of continuity of symptomatology, and service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.

Enlarged Prostate

The Board finds that the criteria for service connection for a prostate hypertrophy disability have been met.  See 38 C.F.R. § 3.303.

The evidence shows that the current prostate disability began during active service.  The VA examiner in February 2012 diagnosed prostate hypertrophy.  VA treatment records from May 2008 show complaints of frequent urination.  The examiner further noted that the Veteran was put on medication for benign prostatic hypertrophy at the time of the May 2008 visit.  In the examination and the Board hearing, the Veteran reported that he was diagnosed at that time.  The examiner explained that the Veteran's benign prostatic hypertrophy was part of the normal aging process and not due to any injury in service.  Nevertheless, service connection may be established when the onset of a disability coincides with service, even if the cause was unrelated.  38 C.F.R. § 3.303.   In May 2008, when benign prostatic hypertrophy was diagnosed, the Veteran was still on active duty.  As such, benign prostatic hypertrophy coincided with service, and service connection is demonstrated.  See 38 C.F.R. § 3.303. 

Hypertension

The Board finds that the criteria for service connection for hypertension have been met.  See 38 C.F.R. § 3.303.

The evidence shows that current hypertension manifested to a degree of 10 percent disability within one year of service.  VA records show diagnosis and treatment for hypertension during the claims period.  The February 2012 VA examiner confirmed the diagnosis of hypertension.  Service treatment records show elevated blood pressure on two occasions in May 2008, but not a diagnosis of hypertension in service.  

Hypertension is considered a chronic cardiovascular-renal disease, and VA will presume hypertension was incurred in service if it manifested to a degree of 10 percent disability within one year after separation, regardless of an in-service diagnosis.  38 C.F.R. §§ 3.307, 3.309.  September 2008 VA treatment records show multiple readings on multiple days where diastolic blood pressure was 90mm or higher.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The VA provider diagnosed the Veteran with hypertension and started him on a trial of medication.  September 2008 is within one year of his June 2008 separation from active duty.  Further, a 10 percent disability is warranted for hypertension that requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The February 2012 examiner noted that the Veteran continued to take medication for hypertension.  Thus, the September 2008 VA treatment records show that the Veteran was diagnosed with hypertension, manifested to 10 percent disability, within a year of service, and service connection is presumed.  See 38 C.F.R. §§ 3.307, 3.309.   

Back

Following a review of the record, the Board concludes that the criteria for service connection for a back disability have not been met as a current diagnosis was not established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence does not show a currently diagnosed back disability.  The VA examiner in March 2013 recorded no current or past spine diagnoses.  The Veteran reported having pain since he fell off a truck in service.  The VA examiner found no obvious back pathology or current diagnosis and opined that he likely sustained a lumbar strain that resolved without disability.  The Veteran consistently sought treatment at VA for back pain but the records do not show a diagnosis.  See VA treatment 2008-2013.  VA provided diagnostic testing in January 2010; the results were a maintained curve of the spine and normal vertebral bodies and intervertebral discs.  In Social Security Administration records, the Veteran noted back pain and osteoarthritis generally.  However, the Veteran's social security disability award was not based on a back disability, and a Social Security Administration medical consultation noted osteoarthritis in the knees without mention of the back.  See March 2010 Social Security Administration records.  There is also no evidence in VA records that he has osteoarthritis in his back.  In addition to the Veteran's reports of pain, K.S. and M.W. also reported observing him have chronic back pain in August 2010 statements.  Pain alone without an underlying disability is generally not compensable.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The years of VA treatment records and VA examination do not show any back diagnosis.  As such, service connection is not warranted.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

Increased Disability Rating for Depressive Disorder

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected depressive disorder with chronic pain disorder and chronic sleep disturbance has been rated as 30 percent disabling from July 1, 2008, to June 29, 2010, 50 percent disabling from June 29, 2010, to February 6, 2012, and 100 percent disabling from that date forward.

The Veteran and his family are competent to report symptoms observable by their 
senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

The Veteran's service-connected acquired psychiatric disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

 A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Based on the evidence, the Board finds that the criteria have been met for a 50 percent disability rating from July 1, 2008, to June 29, 2010, and a 70 percent disability rating from June 29, 2010, to February 6, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

From July 1, 2008, to June 29, 2010, the evidence shows that the Veteran's depression caused occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total impairment.  August and September 2008 treatment shows poor motivation, poor energy, depressed mood, no suicidal or homicidal ideations, no psychosis or thought disorder, no disorientation, and the Veteran was observed as pleasant, cooperative, and adequately grooming.  In October 2008 treatment, the Veteran reported depression, low mood, irritability, difficulty concentrating, low energy, feelings of shame and worthlessness, isolation, intrusive thoughts, anxiety, insomnia, nightmares, mood swings, and anger.  He reported good relationships with his two children and a close relationship with his sister.  The provider noted that he had strong family ties but isolated himself.  The Veteran mentioned having homicidal ideations toward an individual who wronged him and suicidal ideations with thoughts of overdosing, but he denied any plans to hurt himself or others.  The provider recorded the Veteran as insightful and a hard worker, cooperative, normally groomed, fully oriented, with no delusions or hallucinations, and normal thought process and judgment.  The provider noted that he had been married for 28 years but separated in June 2008.  The Global Assessment of Functioning (GAF) score assigned was 50, indicating serious symptoms or any serious impairment in social or occupational functioning.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); 38 C.F.R. § 4.125 (2014).

The November 2008 treating provider recorded normal appearance, speech, and thought with no hallucinations, delusion, or suicidal or homicidal thoughts.  January 2009 treatment records show depression, poor concentration, forgetfulness, feelings of helplessness, nightmares, anxiety, irritability, and suicidal thoughts.  In February 2009, the Veteran continued to have a depressed mood and suicidal thoughts but did not wish or intend to kill himself; he remained alert, oriented, verbal, and cooperative.  The August 2009 treating provider noted the Veteran was well groomed, alert, fully oriented, with symptoms of nightmares, reexperiencing trauma, hyperarousal, and avoidance.  A March 2010 Social Security Administration evaluation assessed the Veteran's depression symptoms as causing mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  

The disturbances in mood, concentration, energy, motivation, and memory and difficulty with social relationships are all specifically considered by the 50 percent criteria.  Avoidance, isolation, and irritability would cause difficulty establishing and maintaining social relationships.  Anxiety, sleep problems, and suicidal and homicidal thoughts would also lead to reduced reliability and productivity.  The severity, frequency, and duration of the Veteran's symptoms more closely approximate the 50 percent criteria.  
The evidence does not show that he had deficiencies in most areas of work, school, family relations, judgment, thinking, and mood.  The Veteran was not working or in school during this period.  Although he was separated from his wife, he reported good relationships with his children and sister.  Depression symptoms appeared to cause difficulty in his relationships but not deficiencies in his social functioning.  He also had a depressed mood, but the evidence showed that he took care of his appearance and functioned appropriately during the medical interactions.  The Veteran did not exhibit deficiencies in thought or judgment during this time period.  All providers recorded normal thought and judgement.  While the Veteran had suicidal and homicidal ideations, he seemed to fully appreciate the implications of such actions.  The October 2008 provider characterized the Veteran as insightful.  

The Social Security Administration evaluator's findings of mild to moderate impairment weigh against the GAF score of 50 for serious symptoms.  The classification of moderate impairment along with the consistent findings that the Veteran behaved appropriately and cooperatively with the providers, exhibited the ability to care for himself, had good relationships with some family members, and had normal thought, judgment, and speech all support the criteria for a 50 percent rating, not a 70 or 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code  9434. 

From June 29, 2010, to February 6, 2012, the evidence shows that the Veteran's symptoms worsened and began to cause deficiencies in most areas.  In the June 2010 examination, the Veteran reported depressed mood, anger, anxiety, irritability, diminished interest in previously pleasurable activities, insomnia, fatigue, feelings of worthlessness, concentration problems, social withdrawal, some anxiety and rumination, and homicidal and suicidal thoughts.  He noted one incident of violence with his cousin.  The examiner found the Veteran oriented, clean, appropriately dressed, and cooperative with clear speech and normal judgment and insight.  Thought process and content were unremarkable.  The examiner recorded no delusions or hallucinations, inappropriate behavior, panic attacks, or impaired impulse control.  The examiner found the Veteran capable of managing his own financial affairs but concluded that he had deficiencies in most areas including thinking, family relationships, work, and mood.  
In an August 2010 statement, D.S. reported that the Veteran had sleep problems, memory problems, severe relationship problems, was restless, avoided people, and talked about killing himself and others.  He also said the Veteran was not able to manage his financial affairs.  However, in balance, the examiner's finding that the Veteran was capable of managing financial affairs and the lack of any indication that the Veteran had financial problems leads the Board to conclude that the Veteran was so capable.  M.W. wrote that he had panic attacks more than once per week, difficulty understanding complex commands, suicidal and homicidal thoughts and plans, disturbances in mood and behavior, difficulty functioning satisfactorily, and impaired memory, judgment, and thinking.  See August 2010 statement.  He also noted symptoms of suspiciousness and forgetting names and directions.  K.S. noted that the Veteran was depressed, socially impaired, had nightmares, re-experiences of the trauma, suicidal thoughts, incidents of fighting family and friends, anger, and anxiety attacks.  See August 2010 statement.  K.S. also noted that he was a danger to himself and others.  In the Board hearing, the Veteran reported that it was hard to do anything, he felt worthless, got aggravated and mad, and thought he might harm others.  He reported that the depression almost broke up his marriage.  

The Board finds the June 2010 VA examiner's classification of deficiencies in most areas along with the lay reports of more severe symptoms highly probative.  The evidenced level of impairment supports a 70 percent disability award for this period.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  However, the evidence does not show the Veteran had total impairment From June 29, 2010 to February 6, 2012.  He was oriented, appropriately groomed, cooperative, and had no impairment in judgment or insight.  The examiner found him capable of managing his own financial affairs.  The lay statements also evidence that he maintained some degree of relationship and interaction with his family.  As such, he was not totally impaired and a 100 percent rating is not appropriate for this period.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.
  
The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

Service connection for tinnitus is granted.

Service connection for prostatic hypertrophy is granted.

Service connection for hypertension is granted.

Service connection for a back disability is denied.

A 50 percent disability rating from July 1, 2008, to June 29, 2010, and a 70 percent disability rating from June 29, 2010, to February 6, 2012, for service-connected depressive disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The issues of service connection for bilateral hearing loss, headaches, and a skin disability; entitlement to an increased disability rating for onychomycosis; and entitlement to a TDIU require additional development.  
With regard to the issue of service connection for bilateral hearing loss, the results from audiological testing conducted in May 2009, December 2010, and May 2012 were invalid.  The evaluators found that the results were not reliable.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA. See Wood v. Derwinski, 1 Vet.App. 190 (1991).  The Board also notes that when entitlement to a benefit cannot be confirmed without an examination and an examination cannot be provided, the claim may be decided on the evidence of record and denied.  See 38 C.F.R. § 3.655.  May 2012 was the first compensation and pension examination provided for the Veteran's hearing loss claim.  Another examination should be provided to ascertain whether he has a current bilateral hearing loss disability. 

With regard to the issue of service connection for headaches, the VA examiner in February 2012 found that the Veteran's headaches were not related to service, because they began after service.  However, the first report of a headache came in May 2008 when the Veteran was still on active duty.  Thus, the examiner relied on inaccurate information in coming to the conclusion.  As such, an addendum opinion must be obtained.  

With regard to the issue of service connection for a skin disability other than on his hands and feet, medical clarification is needed.  Although many VA treatment records and the examination note no skin problem on the body, VA records note eczema in May 2011, tinea corporis in July 2008, and tinea versicolor (as opposed to the tinea unguium/ onychomycosis of the nails) in September 2010.  The Board notes that a current disability may be shown at any point during or shortly before the claims period and does not need to be present the entire pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 320-22 (2007), see also Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the January 2013 opinion, the examiner explained that there was no current skin condition on the back but that tinea versicolor is a fungus typically seen on the chest and back during summer months.  It is unclear whether the tinea versicolor on the Veteran's back could be related to the tinea unguium on his nails; the examiner only noted generally that many people get tinea versicolor in the summer without having tinea unguium.  An addendum opinion is needed.
With regard to the issue of an increased disability rating for the service-connected onychomycosis, the Veteran reported that his disability caused pain, swelling, 
bleeding, and nerve problems in his fingers.  The VA examination did not discuss these symptoms, therefore, a new examination is needed to ensure that his disability is rated properly.

The question of entitlement to a TDIU prior to February 6, 2012, is intertwined with the claim for an increased rating for onychomycosis and also remanded.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:
	
1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted. All results of the audiological evaluation are to be reported in detail and associated with the claims file.

 Following examination of the Veteran, the examiner is requested to opine as to the following:

 (a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

 (b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service.

In offering this impression, the examiner must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rational for each opinion given is required.

3.  The agency of original jurisdiction shall forward the Veteran's claims file to the February 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the issue of service connection for headaches.  The examiner is requested to address the following:

Are the current headaches the Veteran experiences at least as likely as not related to those he experienced in May 2008, during his active service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for certain types of headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rational for each opinion given is required.

4.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA skin disorders examination so as to ascertain the nature and likely etiology of his asserted skin condition.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is requested to address the following:

a.  VA records from July 2008, September 2010, and May 2011 show eczema, tinea corporis, and tinea versicolor during the period on appeal.  Are any of these diagnoses at least as likely as not related to service?

b.  Are any of the above diagnosed skin disabilities at least as likely as not related to or spread from the service-connected onychomycosis such that either was (a) caused by or (b) is aggravated by the service-connected onychomycosis?

c.  For onychomycosis, does the disability objectively cause limitation of motion in any joint or other physical impairment?   If so, please measure and record the level of impairment.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rational for each opinion given is required.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


